Case 1:18-cr-20668-DMM Document 703 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 18-20668-CR-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

          Plaintiff,
  vs.

  SUNIL CHOPRA,

          Defendant,
  and

  FIDELTIY MANAGEMENT TRUST COMPANY;
  FIDELITY BROKERAGE SERVICES, LLC;
  PAI TRUST COMPANY, INC.

        Garnishees
  ___________________________/

          ORDER ON UNITED STATES’ MOTION TO APPROVE STIPULATION
                         REGARDING RESTITUTION


          THIS CAUSE came before the Court upon Plaintiff, the United States of America’s

  Motion for Approval of Stipulation Regarding Restitution (D.E. 702). The Court has considered

  the motion and the pertinent portions of the record, and being otherwise fully advised in the

  premises, it is

          ORDERED and ADJUDGED as follows:

          1. The Motion for Approval of Stipulation Regarding Restitution (D.E. 702) is hereby

              GRANTED. The Stipulation is approved, and the parties are ordered to comply with

              the provisions set forth herein.

          2. Defendant Chopra’s special conditions of supervision are hereby modified to allow

              the Defendant to borrow $150,000, which shall be applied toward his restitution

              judgment.
Case 1:18-cr-20668-DMM Document 703 Entered on FLSD Docket 03/26/2021 Page 2 of 2




        3. The Court shall retain jurisdiction to enforce the terms of the Stipulation and this

           Order.

        DONE AND ORDERED at West Palm Beach, Florida this 26th day of March, 2021.




                                                             Donald M. Middlebrooks
                                                             United States District Judge

  cc:   Counsel of Record
